Appeal from an order of the Special Term, Albany County Court, which denied defendant-appellant’s motion to dismiss, for insufficiency in law, the second cause of action set forth in the complaint. The action is laid in slander. The statement alleged to have been made about plaintiff is “ Rose took an extra pay envelope ”. Referring to this statement is the pleaded innuendo that defendant-appellant “ thereby intending to charge plaintiff with having stolen [it] ”. The rule is very well settled. Innuendo may not do the service in a pleading of enlarging the plain meaning of words. (Stevens v. Whalen, 234 App. Div. 118, 119.) But if the words used reasonably have the meaning which the innuendo attributes to them, i.e., if they justify the innuendo, they may be read together. Cases differ, of course, as words differ. But taking “an extra” pay envelope could certainly mean what the innuendo pleads it means and if that is so, the fact that it can reasonably he argued also that the words mean something else does not affect the validity of the pleading on its face. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.